         Case 1:16-cr-00043-LGS Document 58 Filed 01/31/20 Page 1 of 2


                                                   U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District of New York


                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                   January 31, 2020

BY ECF
Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:    United States v. Tyler Sykes, No. 16 Cr. 43 (LGS)

Dear Judge Schofield:

        Pursuant to the Court’s Order dated December 3, 2019, the Government writes on behalf
of the parties to provide a status letter regarding charges brought by the Manhattan District
Attorney’s Office against Tyler Sykes.

       As the Court is aware, on November 14, 2019, Sykes was indicted in Manhattan Supreme
Court with the following charges in connection with an alleged incident on March 14, 2019
involving a loaded firearm: (1) attempted murder in the second degree, in violation of New York
Penal Law §§ 110 and 125.25(1); (2) attempted assault in the first degree, in violation of New
York Penal Law §§ 110 and 120.10(1); (3) criminal possession of a loaded firearm in the second
degree, in violation of New York Penal Law § 265.03(3); and (4) criminal possession of a loaded
firearm in the second degree, in violation of New York Penal Law § 265.03(1)(b). The top
charge carries a maximum sentence of up to 25 years’ imprisonment.

        The defendant was arraigned on the indictment on December 17, 2019, pleaded not
guilty, and was remanded. A motion schedule was set and the next appearance on the motions is
scheduled for March 17, 2020. There have not been any plea discussions.
         Case 1:16-cr-00043-LGS Document 58 Filed 01/31/20 Page 2 of 2
Honorable Lorna G. Schofield
January 31, 2020
Page 2 of 2




      The parties remain available to answer any further inquiries from the Court.


                                                   Respectfully submitted,
                                                   GEOFFREY S. BERMAN
                                                   United States Attorney


                                            By:
                                                   Sagar Ravi
                                                   Assistant United States Attorney
                                                   (212) 637-2195
